DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 01 February 2022 has been entered; claims 1-12 and 14-19 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 8-9 of the Remarks, filed 01 February 2022, with respect to the 103 rejections over Kalbaugh have been fully considered and are persuasive for the reasons discussed below in the Reasons for Allowance.  The rejection of claims 16-19 under 35 USC 103 over Kalbaugh and all 112(b) rejections have been withdrawn in light of Applicant’s amendments to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin McNeely on 16 February 2022.
The application has been amended as follows: 
Regarding Claim 12: please cancel it.
Regarding Claim 16: within line 3, please replace “first fibrous layer bonded” with -first fibrous layer configured to capture particulates bonded-; within line 10, please replace “second fibrous 
Regarding Claim 17: within line 3, please replace “determines” with -determine-. 

Allowable Subject Matter
Claims 1-11 and 14-19 are allowed, as none of the prior art teaches or suggests the particulate filtration or filter systems of claims 1, 16, and 18.  With specific reference to Kalbaugh, the Examiner agrees with Applicant’s arguments on Pages 8-9 of the Remarks filed on 01 February 2022. Kalbaugh teaches that the coarse fiber layer provides a framework across which the fine fibers are extended and provide spacing so that the fine fiber layers do not collapse, which would compromise loading and permeability (Column 14, lines 59-67).  Kalbaugh discloses that the support/spacing structure does not provide any filtering function (Column 15, lines 1-4), and has a very high permeability with a low filtration efficiency of 1-4% for particles at a size of 0.78 micron (Column 15, lines 20-30). One of ordinary skill in the art would not look to the layered filter structure of Kalbaugh to provide a teaching of the fibrous layers of claim 16 and fibrous particle storage medium of claim 18, as the coarse fiber layers do not trap particulates, and merely provides support. Kalbaugh teaches away from the claims. 
In addition, the Examiner would like to acknowledge the following references which are relevant to the claimed invention, but which fall short of teaching or suggesting the same: 
1. Goertz et al. (U.S. Patent Publication # 2021/0354059, corresponding PCT/US2018/045918 filed 09 August 2018). In which is disclosed a filter comprising alternating layers 12 and 14, wherein layers 12 are flow directing layers and layers 14 are contaminant/particle retention layers (Paragraphs [0030, 0041]); however, no mention is made of the limitations pertaining to the decreasing range in pore sizes on each of the recited surface, outer, or pair of first filter layers or the higher density of the surface and outer layers as 
2. Li et al. (U.S. Patent Publication # 2011/0210061), in which is disclosed a composite media comprising substrate layers and hydrophilic fine fiber layers for separating free water emulsified in fuels (Abstract; Fig. 1), wherein the substrate layers are open, coarse fiber layers which do not restrict flow (Paragraph [0008]), and the hydrophilic layers are configured for coalescence. No mention is made of particulate retention in these coarse layers (see details in Paragraphs [0051-0055]), and Li specifically teaches that particulates are typically removed by a prefilter element (Paragraph [0110, 0113]; Fig. 16). Another difference between Li and the claims is that Li teaches alternating substrate and hydrophilic layer (see Fig. 1 of Li), so again, the “bottom” of one sandwich would have to serve as the “top” of the next sandwich, which is not consistent with the claims, which have specific requirements for the ranges in pore size for the surface, outer, and filter media layers; and
3. Choi et al. (U.S. Patent # 5968373), in which is disclosed a filter apparatus comprising successive layers 9, 11, and 12 of filter medium spaced apart to provide a flow-through void space therebetween (Abstract; Fig. 2), wherein the upstream layers have a larger pore size as compared to downstream layers (Column 2, lines 56-64); however again, spacer layers 14 and 16 do no perform any sort of filtration function and it is the layers 9, 11, and 12 which trap the particles (see claims 1, 2, Column 18-58). Another difference between Choi and the claims is that Choi teaches alternating spacer and filter layers (see Fig. 2 of Choi), so again, the “bottom” of one sandwich would have to serve as the “top” of the next sandwich, which is not consistent with the claims, which have specific requirements for the ranges in pore size for the surface, outer, and filter media layers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	16 February 2022